Citation Nr: 1203809	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-30 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chondromalacia of the left patella with x-ray evidence of mild degenerative joint disease and mild loss of range of motion.

2.  Entitlement to an effective date prior to April 14, 2004 for the grant of a 10 percent rating for chondromalacia of the left patella with x-ray evidence of mild degenerative joint disease and mild loss of range of motion.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran presented testimony before a Decision Review Officer (DRO) at the RO regarding the issues on appeal in December 2008.  A transcript of that hearing has been associated with the claims file.

The Veteran originally requested a Board hearing in his September 2008 substantive appeal; however, in a December 2008 statement, the Veteran withdrew his request for a Board hearing.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e) (2011).

The issue of entitlement to a TDIU due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An osteochondral lesion of the medial aspect of the lateral facet of the Veteran's left knee correlates with the Veteran's anterior knee pain.

2.  Minimal patellar spurring and very minimal medial arthrosis narrowing of the left knee are manifested by painful motion.

3.  Limitation of extension of the left knee was manifested by extension to zero degrees, even after repetitive motion and in consideration of symptoms of flare-ups, pain, weakness, incoordination, decreased speed of joint motion, lack of endurance, fatigability, and swelling.

4.  Limitation of flexion of the left knee was manifested by flexion to 120 degrees, even after repetitive motion and in consideration of symptoms of flare-ups, pain, weakness, incoordination, decreased speed of joint motion, lack of endurance, fatigability, and swelling.

5.  No left knee instability, removal of symptomatic semilunar cartilage, ankylosis, impairment of the tibia or fibula, genu recurvatum, nerve damage, or neurological manifestations have been diagnosed during the pendency of the appeal.

6.  In a final decision issued in June 2004, the RO assigned an effective date of April 14, 2004 for the grant of a 10 percent rating for chondromalacia of the left patella with x-ray evidence of mild degenerative joint disease and mild loss of range of motion.

7.  In October 2007 the Veteran submitted a freestanding claim for an earlier effective date for the grant of a 10 percent rating for chondromalacia of the left patella with x-ray evidence of mild degenerative joint disease and mild loss of range of motion.


CONCLUSIONS OF LAW

1.  The criteria for a separate rating of 20 percent, but no higher, for an osteochondral lesion of the left knee have been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.25, 4.10, 4.40, 4.45, 4.59, 4. 71a, Diagnostic Code 5258-5299 (2011).

2.  The criteria for a rating in excess of 10 percent for chondromalacia of the left patella with x-ray evidence of mild degenerative joint disease and mild loss of range of motion have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.25, 4.10, 4.40, 4.45, 4.59, 4. 71a, Diagnostic Code 5003 (2011).

3.  The claim of entitlement to an effective date prior to April 14, 2004 for the grant of a 10 percent rating for chondromalacia of the left patella with x-ray evidence of mild degenerative joint disease and mild loss of range of motion is dismissed.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1100 (2011); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to the Veteran's earlier effective date claim, as will be discussed below, the Board finds that the Veteran's claim must be dismissed as a matter of law.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Therefore, there is no reasonable possibility that further assistance would aid the Veteran in substantiating his claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties under the VCAA in the development of that claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

With respect to the Veteran's increased rating claim, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters dated January 2008 and February 2009, provided to the Veteran prior to the February 2008 rating decision and the August 2010 supplemental statement of the case, respectively, advised the Veteran of the evidence and information necessary to substantiate his increased rating and earlier effective date claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the January 2008 and February 2009 letters advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

While the February 2009 letter was issued after the initial February 2008 rating decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the February 2009 letter was issued, the Veteran's claim was readjudicated in the August 2010 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's VA treatment records for the appellate period have been obtained and considered.  Additionally, the RO contacted the Social Security Administration (SSA) in order to obtain the Veteran's records from that source; however, SSA replied in February 2009 that no Title II or Title XVI data regarding the Veteran was of record.  Moreover, the Veteran reported at page 6 of his December 2008 DRO hearing that he had never applied for disability benefits from SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

The Board also notes that, at his December 2008 DRO hearing, the Veteran requested that VA obtain all of his treatment records from the VA Medical Center (MC) in St. Louis, Missouri from January 1, 1976 to December 31, 1977.  Id. at p. 4.  As such, the RO requested those records and, in March 2010, VAMC St. Louis replied that it had no records of the Veteran in its system.  Subsequently, in a March 2010 Memorandum, the RO determined that the Veteran's reported treatment records from VAMC St. Louis dating from January 1, 1976 to December 31, 1977 were unavailable for review, and that all procedures to obtain such had been correctly followed, all efforts had been exhausted, and further attempts would be futile.  The Veteran was advised of the unavailability of such records in a March 2010 letter and was invited to submit any records in his possession.  As such, the Board finds that the AOJ correctly followed the procedures prescribed in 38 C.F.R. § 3.159(c) in regard to requests for records from Federal facilities.  The Board notes that a May 1977 Special Orthopedic Examination report conducted at a VA Hospital (VAH) in St. Louis in May 1977 is of record and has been considered.

The Veteran also noted at his December 2008 DRO hearing that he had been treated at a hospital in Berlin, Germany, and by several private doctors, including in Gulfport, Mississippi.  Id. at pp. 1-4.  However, the Veteran has not identified and provided authorization for VA to obtain these records.  Indeed, the Veteran submitted a blank VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) in February 2008, and noted in a VCAA Notice Response that he had no other information or evidence to give VA to substantiate his claim.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has obtained all available records.

The Veteran was also afforded a VA examination in February 2008 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes.  The Board finds that the examination is adequate in order to evaluate the Veteran's service-connected left knee disability as it includes an interview with the Veteran and a full physical examination addressing the relevant rating criteria.  Therefore, the Board finds that the examination of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

The Board finds that VA offered the Veteran new examinations in May 2010 and July 2010, but, in both cases, the Veteran failed to report.  The Board finds sufficient evidence in the claims file to suggest that the Veteran was notified of his examinations, including a June 2010 letter informing the Veteran that he had failed to report for his May 2010 examination and was being scheduled for another examination, and May 2010 and July 2010 records showing that the Veteran failed to report for those examinations.  Moreover, there is no record that any scheduling letter was returned to VA due to an incorrect address.  Principles of administrative regularity dictate a presumption that Government officials have properly fulfilled their official duties.  Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  The Board observes that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, it is incumbent upon the Veteran to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  Dusek v. Derwinski, 2 Vet. App. 519 (1992).  He must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  Olson v. Principi, 3 Vet. App. 480 (1992).  Individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.326(a).  Where, as here, a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  Therefore, to the extent that the February 2008 VA examination is found to be too remote in time or otherwise inadequate, VA is not responsible for any such deficiencies because the Veteran failed to appear at his subsequently scheduled examinations.

The Board notes that, in light of the fact that the Veteran did report for VA treatment based on reports from which VA can assign a separate rating, he was in partial compliance, and, affording the benefit of the doubt to the Veteran, it is not necessary in this case to deny his increased rating claim as a result of his missed examinations.  38 C.F.R. §§ 3.655(b), 4.3.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. In Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

The Board observes that the Veteran's claim for an increased rating was received in October 2007 and, therefore, the regulations in effect at such time are for application in this appeal.

In this regard, Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4. 71a , Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  For a 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned.

38 C.F.R. § 4. 71a , Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4. 71a , Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4. 71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4. 71a , Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

The rating schedule also provides that dislocation of semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, warrants a 20 percent evaluation.  38 C.F.R. § 4. 71a , Diagnostic Code 5258.

Diagnostic Code 5259 provides for the assignment of a maximum 10 percent rating based on symptomatic removal of the semilunar cartilage.

By way of background, in a March 1976 rating decision, service connection for chondromalacia of the left knee with instability was granted and an initial 10 percent rating under Diagnostic Code 5099 was assigned, effective July 10, 1975.  Thereafter, in a June 1977 rating decision, the RO reduced the Veteran's evaluation for his left knee disorder to zero percent, effective September 1, 1977, as it was found to have improved on the most recent examination; the RO noted that the new diagnosis was mild chondromalacia of the left patella, and the applicable Diagnostic Code was 5257.  In a June 2004 rating decision, the RO recharacterized the Veteran's left knee disability as chondromalacia of the left patella with x-ray evidence of mild degenerative joint disease and mild loss of range of motion and granted a 10 percent rating under Diagnostic Code 5260, effective April 14, 2004.  That decision became final when the Veteran did not file a substantive appeal to an October 2004 statement of the case.  The Veteran initiated the current appeal with his October 2007 claim for an increased rating, and the RO, in the February 2008 rating decision on appeal, continued his 10 percent disability rating, and found that the applicable Diagnostic Code was 5014.

Osteochondral Lesion

In March 2009, a VA physician informed the Veteran that a magnetic resonance imaging (MRI) test of his left knee had revealed chondromalacia of the patella and an osteochondral lesion of the left femoral condyle, and that he was being referred to orthopedic surgery for further evaluation.

In May 2009, a VA orthopedic surgeon reviewed the MRI and noted that it showed a 5 x 7 (presumably, millimeter) osteochondral lesion of the medial aspect of the lateral facet that does correlate with the Veteran's anterior knee pain.  There were no findings of loose bodies or meniscal tears.

Where, as here, the service-connected disability does not directly correspond to an existing diagnostic code, a diagnostic code which is analogous in functional, anatomical, and symptomatic characteristics will be used.  38 C.F.R. § 4.20.  The unlisted disability is then assigned a diagnostic code with the last two digits being "99."  38 C.F.R. § 4.27.  Because the Veteran's condition most closely approximates dislocated semilunar cartilage with episodes of "locking," pain, and effusion into the joint, and because VA physicians diagnosed the condition as an osteochondral lesion in March 2009 and May 2009, this claim will be rated 20 percent, but no more, under 38 C.F.R. § 4.71a, Diagnostic Code 5258-5299.  The Board further finds that because the diagnosis of an osteochondral lesion was found on the first MRI testing of the Veteran's left knee during the pendency of his claim, and because no evidence to the contrary is of record, attributing the benefit of the doubt to the Veteran, his rating for an osteochondral lesion applies throughout the appellate period.

Medial Arthrosis Narrowing

At his February 2008 VA compensation and pension (C&P) examination, the examiner noted that he identified no acute or otherwise significant radiographic abnormality.  Similarly, in April 2008, a VA physician administered additional x-rays of the Veteran's left knee and found that no significant degenerative changes were present; his impression was: normal left knee.

In December 2008, another VA physician administered x-rays of the Veteran's left knee and found minimal patellar spurring.  Similarly, in May 2009 a VA orthopedic surgeon found that a radiograph showed a very minimal medial arthrosis narrowing; no changes were seen in the patellofemoral joint.

Consequently, the Board finds that a continuance of the Veteran's 10 percent rating, but no more, for chondromalacia of the left patella with x-ray evidence of mild degenerative joint disease and mild loss of range of motion is for application under Diagnostic Code 5003 based on x-ray evidence of arthrosis of the left knee.  As discussed infra, the Veteran has noncompensable limitation of motion of his left knee.  Additionally, the Veteran has provided competent evidence of painful motion, and VA clinicians have observed the same.  The Board further finds that, in light of the Veteran's noncompensable loss of range of motion, discussed infra, this disability is properly rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, notwithstanding the fact that the Veteran had x-ray findings of a normal left knee in February 2008 and April 2008.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Limitation of Flexion and Extension of the Left Knee

At his February 2008 VA C&P examination, the Veteran had left knee extension to 0 degrees and left knee flexion from 0 to 120 degrees with repetitive range of motion testing times three, with no heat, swelling, erythema, or pain noticed on motion.  No additional limitation of motion was noted.  The examiner noted that additional limitation of function due to repetitive use or flare-ups cannot be determined without resorting to mere speculation.

In June 2009, a VA physical therapist found that the Veteran had full passive knee flexion with increased pain to the infrapatellar tendon at the end range of flexion.

Therefore, in light of DeLuca, supra, and Mitchell, supra, the Board finds that the Veteran's left knee is characterized by extension to 0 degrees and flexion to 120 degrees, but no greater, after repetitive motion and after considering flare-ups, pain, weakness, incoordination, decreased speed of joint motion, lack of endurance, fatigability, and swelling.  The Board thus finds that the Veteran is not entitled to a compensable rating under either Diagnostic Code 5260 or 5261.

Left Knee Instability

The Veteran has asserted in September 2010 and November 2011, through his representative, that he should receive a separate rating for instability.  Likewise, at his February 2008 C&P examination, the Veteran asserted that his left knee will buckle on him at least once or twice a week.

In May 2009, the Veteran told a VA orthopedic surgeon that he had sharp pain when getting up in the morning, and sometimes his knee does not want to support him.  However, on testing, the VA physician found that the motion was smooth and congruous between the tibia and femur with no signs of instability to an anterior drawer or posterior drawer to varus and valgus stressors at 0 and 30 degrees.  No diagnosis of instability during the pendency of the claim is of record.

In the instant case, the Board finds that the question regarding a potential finding of left knee instability to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Veteran and his representative are not competent to determine whether the Veteran's left knee is unstable.

Furthermore, even if the Veteran is found to be competent to determine instability, the Board finds that the VA orthopedic surgeon's medical conclusions are entitled to greater probative weight based on the physician's superior medical knowledge and experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Moreover, the VA physician took into account his own physical examination in reaching his conclusion.  Therefore, the Board accords greater probative weight to the May 2009 VA physician's opinion.

As the record fails to show recurrent subluxation or lateral instability, the Board finds that the Veteran is not entitled to a compensable rating under Diagnostic Code 5257.

Other Considerations

The Board has also considered whether the Veteran is entitled to a higher or separate rating under any other applicable Diagnostic Code.

The Board has also considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5259, pertaining to removal of symptomatic semilunar cartilage.  "Semilunar cartilage" is defined as either of the crescent-shaped wedges of fibrocartilage found in the knee.  See Dorland's Illustrated Medical Dictionary 1127 (30th ed. 2003).  However, the evidence reflects that the Veteran has not undergone a removal of symptomatic semilunar cartilage.  Specifically, the Veteran testified at his December 2008 DRO hearing that he has not had surgery on his left knee.  Id. at pp. 6-7.  Additionally, the Board analyzed Diagnostic Code 5259 by analogy when considering the Veteran's diagnosed osteochondral lesion, but found that Diagnostic Code 5258 was more closely analogous because it reflected both the Veteran's symptoms as well as the fact that he has not undergone surgery for the removal of his symptomatic cartilage.  38 C.F.R. § 4.20.  Moreover, Diagnostic Code 5258 affords a 20 percent rating rather than the 10 percent rating available under Diagnostic Code 5259, and is thus more beneficial to the Veteran.  38 C.F.R. § 4.3.  The Board further finds that a separate analogous rating under Diagnostic Code 5259 for the same disability-an osteochondral lesion-as rated under Diagnostic Code 5258-5299 is not for application because that would constitute pyramiding.  38 C.F.R. § 4.14.  Consequently, a separate or higher rating under Diagnostic Code 5259 is not warranted.

As the evidence of record fails to demonstrate ankylosis, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under Diagnostic Codes 5256, 5262, or 5263, respectively.

The Veteran has not alleged nerve damage, and no nerve damage or neurological manifestations have been diagnosed during the pendency of the appeal.  Consequently, no separate ratings under 38 C.F.R. § 4.124a are for application.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected left knee disability; however, the Board finds that his symptomatology has been essentially stable throughout the appeal period.  Therefore, assigning additional staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  As explained above, the Board has granted a separate rating for an osteochondral lesion of the left knee.  Additionally, a VA orthopedic surgeon determined in May 2009 that the lesion correlates with the Veteran's anterior knee pain, based on which the Veteran alleges that he is unemployable.  See October 2007 claim; December 2008 DRO hearing at p. 3; November 2011 Appellant's Brief at p. 2.  Because the issue of extra-schedular consideration based on unemployability is thus inextricably intertwined with the Veteran's claim for entitlement to a TDIU, the Board will defer consideration of an extraschedular rating until further development on the TDIU claim has been accomplished.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

In sum, the Board finds that a separate rating of 20 percent, but no more, is applicable for the Veteran's diagnosed osteochondral lesion for the entire appellate period.  The Board, however, finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for chondromalacia of the left patella with x-ray evidence of mild degenerative joint disease and mild loss of range of motion on a schedular basis.  In denying additional and higher ratings, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.  Earlier Effective Date Claim

Entitlement to an effective date prior to April 14, 2004 for the grant of a 10 percent rating for chondromalacia of the left patella with x-ray evidence of mild degenerative joint disease and mild loss of range of motion.


The Veteran contends that he is entitled to an effective date prior to April 14, 2004, for the grant of a 10 percent rating for chondromalacia of the left patella with x-ray evidence of mild degenerative joint disease and mild loss of range of motion because his left knee disability was at least that severe prior to that date.

As noted above, in a March 1976 rating decision, service connection for chondromalacia of the left knee with instability was granted and an initial 10 percent rating under Diagnostic Code 5099 was assigned, effective July 10, 1975.  Thereafter, in a June 1977 rating decision, the RO reduced the Veteran's evaluation for his left knee disorder to zero percent, effective September 1, 1977, as it was found to have improved on the most recent examination; the RO noted that the new diagnosis was mild chondromalacia of the left patella, and the applicable Diagnostic Code was 5257.  In a June 2004 rating decision, the RO recharacterized the Veteran's left knee disability as chondromalacia of the left patella with x-ray evidence of mild degenerative joint disease and mild loss of range of motion and granted a 10 percent rating under Diagnostic Code 5260, effective April 14, 2004.  That decision became final when the Veteran did not file a substantive appeal to an October 2004 statement of the case.  38 U.S.C.A. § 7104(b), 7105 (West 2002) [West 2002 & Supp. 2011]; 38 C.F.R. §§ 20.302, 20.1100, 20.1103 (2011).  The Veteran initiated the current appeal with his October 2007 claim for an increased rating, and the RO, in the February 2008 rating decision on appeal, continued his 10 percent disability rating, and found that the applicable Diagnostic Code was 5014.

In October 2007 the Veteran submitted his claim of entitlement to an effective date prior to April 14, 2004, for the grant of a 10 percent rating for chondromalacia of the left patella with x-ray evidence of mild degenerative joint disease and mild loss of range of motion.  For the reasons discussed below, the Board finds that such is a freestanding earlier effective date claim and must be dismissed as a matter of law.

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim is raised, the Court has held that such an appeal should be dismissed.  Id. at 299-300.

Based on the precedential Court decision in Rudd, the Board finds that the Veteran's earlier effective date claim for the grant of a 10 percent rating for chondromalacia of the left patella with x-ray evidence of mild degenerative joint disease and mild loss of range of motion must be dismissed.  In the instant case, the Veteran did not appeal the June 2004 rating decision which assigned a 10 percent disability rating as of April 14, 2004, for his chondromalacia of the left patella with x-ray evidence of mild degenerative joint disease and mild loss of range of motion.  Consequently, that decision became final.  38 U.S.C.A. § 7104(b), 7105 (West 2002) [West 2002 & Supp. 2011]; 38 C.F.R. §§ 20.302, 20.1100, 20.1103 (2011).

In light of the final rating decision, the Veteran is left with only one option in his attempt to obtain an earlier effective date: a claim alleging CUE in the June 2004 rating decision.  See 38 C.F.R. § 3.105(a).  To date, the Veteran has not alleged CUE in the June 2004 rating decision.

In summary, the June 2004 rating decision is final as to the matter of the Veteran's claim of entitlement to an effective date prior to April 14, 2004 for the grant of a 10 percent rating for chondromalacia of the left patella with x-ray evidence of mild degenerative joint disease and mild loss of range of motion.  The Court made it abundantly clear in Rudd that under these circumstances dismissal is required due to the lack of a proper claim.  Rudd at 300.  Based on the procedural history of this case, the Board has no alternative but to dismiss the appeal as to this issue without prejudice to the Veteran's filing a CUE claim.  See also Sabonis, supra.


ORDER

A rating of 20 percent, but no higher, for an osteochondral lesion of the left knee is granted, subject to the laws and regulations governing payment of monetary benefits.

A rating in excess of 10 percent for chondromalacia of the left patella with x-ray evidence of mild degenerative joint disease and mild loss of range of motion is denied.

Entitlement to an effective date prior to April 14, 2004 for the grant of a 10 percent rating for chondromalacia of the left patella with x-ray evidence of mild degenerative joint disease and mild loss of range of motion is dismissed.


REMAND

With respect to the issue of entitlement to a TDIU due to service-connected disabilities, the Board notes that the Veteran has raised that issue on multiple occasions.  See October 2007 claim; December 2008 DRO hearing at p. 3; November 2011 Appellant's Brief at p. 2.  A claim for TDIU is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claim for TDIU encompasses and must therefore include consideration of all of the Veteran's service-connected disabilities.

Entitlement to TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

The Veteran has the following service-connected disabilities: an osteochondral lesion of the left knee, rated 20 percent disabling; and chondromalacia of the left patella with x-ray evidence of mild degenerative joint disease and mild loss of range of motion, rated 10 percent disabling.  His combined service-connected disability rating is currently 30 percent.  See 38 C.F.R. § 4.25 (combined ratings table).  Thus, he does not currently satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.  Where the percentage standards are not met, TDIU may nevertheless be assigned under 38 C.F.R. § 4.16 (b) or under § 3.321(b); however, the Board is precluded from assigning TDIU under 38 C.F.R. § 4.16 (b) or § 3.321(b) in the first instance.  Because the schedular requirements for TDIU are not met, the Board must consider TDIU under the extraschedular provisions set forth at 38 C.F.R. 4.16(b) (2011).

On remand, the RO should send a VCAA notice letter to the Veteran for his TDIU claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, this letter should be compliant with the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Second, the RO should provide a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran.  See M21-1MR, IV.ii.2.F.25.i.

Where, as here, a Veteran fails to meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  

On remand, the AOJ is asked to obtain all of the medical records showing treatment for the Veteran's service-connected disabilities since July 2009, which are not already of record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health care providers that have treated or evaluated him for his service-connected disabilities since July 2009, and attempt to obtain records from each health care provider that he identifies who might have available records, if not already in the claims file.  If records are unavailable and future attempts to retrieve the records would be futile, notations to that effect should be made in the claims folder.

2.  Send a VCAA notice letter notifying the Veteran of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim on appeal, either on a schedular or extra-schedular basis.  This notice must indicate what information or evidence the Veteran should provide, and of what information or evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. 3.159(b).  This letter should also comply with the Court case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Specifically, this letter should advise him concerning the elements of a disability rating and an effective date.

3.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to fill out.  See M21-1MR, IV.ii.2.F.25.i.

4.  Thereafter, evaluate any evidence received and determine whether any additional development is necessary, such as obtaining a VA examination or social and industrial survey. 

5.  Then, based on all the relevant evidence obtained and development undertaken, VA shall consider and determine whether referral of the TDIU claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for an evaluation under 38 C.F.R. § 4.16(b) and 3.321(b) is appropriate.  

6.  After completion of the above, the AOJ should adjudicate the extraschedular/TDIU claim.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


